70 F.3d 117
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Dino SANGAS, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-1915.
United States Court of Appeals, Seventh Circuit.
Argued Nov. 3, 1995.Decided Nov. 8, 1995.

Before EASTERBROOK, DIANE P. WOOD and EVANS, Circuit Judges.

ORDER

1
The principal question in this case is whether the factual findings of the administrative law judge are supported by substantial evidence.  For the reasons given by the district judge, we conclude that they are.


2
Sangas requests a remand under 42 U.S.C. Sec. 405(g) so that the Commissioner may consider new evidence--in particular, the results of a MRI scan in January 1994.  We think remand unnecessary.  Sangas contends that the scan discloses that he has cervical stenosis.  The administrative law judge assumed that Sangas is so afflicted but concluded that he has the residual functional capacity for light work.  Confirmation of Sangas's medical condition would not change this conclusion.  If Sangas's ability to work deteriorates, he is free to file a new claim for disability benefits.  On the current record, with or without the MRI scan, substantial evidence supports the order denying his claim.


3
AFFIRMED.